      Case 1:20-cv-00425-MEM-MCC Document 90 Filed 07/23/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM VICTOR,                               :     Civil No. 1:20-CV-425
                                              :
      Plaintiff,                              :     (Judge Mannion)
                                              :
v.                                            :     (Magistrate Judge Carlson)
                                              :
LT. MOSS, et al.,                             :
                                              :
      Defendants.                             :


                            MEMORANDUM ORDER

      This is a civil rights action brought by William Victor, a state inmate. In his

complaint Victor, who is proceeding pro se, named multiple individual defendants at

two facilities, SCI Dallas and SCI Frackville. According to Victor, on September 17,

2019, staff at SCI Frackville violated his rights under the Eighth Amendment to be

free from cruel and unusual punishment when they used excessive force and engaged

in an “unprovoked attack” upon him. (Doc. 1). Victor then alleges that he was

transferred to a nearby prison, SCI Frackville, for medical treatment following his

injuries but suffered another violation of his Eighth Amendment right to be free from

cruel and unusual punishment when medical staff were deliberately indifferent to his

medical needs.

      Victor is no longer housed in either of these facilities. Instead, he is

incarcerated at SCI Phoenix, a facility located outside the jurisdiction of this court

                                          1
      Case 1:20-cv-00425-MEM-MCC Document 90 Filed 07/23/21 Page 2 of 2



and within the venue of the United States District Court for the Eastern District of

Pennsylvania. 28 U.S.C. § 118. Victor has now filed a motion for sanctions, (Doc.

87), which complains about the conduct of non-party correctional officials at SCI

Phoenix and protests inmate mail protocols. This motion seems to relate to his current

conditions of confinement at SCI Phoenix.

      Thus, liberally construed, Victor’s pleadings seem to be sweeping requests for

some form of preliminary injunction, lodged against non-parties in a facility that lies

outside the venue of this court, addressing a series of matters which are not legally,

logically, temporally, or topically related to the claims in this lawsuit.

      In our view, Victor’s avenue for relief regarding his complaints concerning

matters at SCI Phoenix does not lie with this court, since we lack jurisdiction and

venue over this facility. Instead, any new claims arising out of this facility should be

addressed by the court in which these alleged violations have occurred, the United

States District Court for the Eastern District of Pennsylvania.

     Accordingly, for the foregoing reasons, upon consideration of the plaintiff’s

motion for sanctions, (Doc. 87) is DENIED.

      So ordered this 23d day of July 2021.


                                                S/Martin C. Carlson
                                                Martin C. Carlson
                                                United States Magistrate Judge


                                            2
